Citation Nr: 1036726	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's active service extended from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2008, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member making 
this decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
transcript of the hearing is in the claims folder.  

In September 2008, the Board denied service connection for pes 
planus and found that new and material evidence had been received 
to reopen a claim for service connection for a back disability.  
That claim was remanded for procedural development, examination 
of the Veteran and a medical opinion.  The required notice was 
sent to the Veteran in October 2008.  He was examined in June 
2009 and a medical opinion was issued.  In as much as the 
requested development has been completed, the Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran has a lumbosacral strain/sprain due to a back 
injury during his active service.  

2.  The Veteran's degenerative disc disease of the lumbar spine 
was not present during service or for many years thereafter; and, 
it is not related to the back injury in service or any other 
incident of service.  

3.  Neither arthritis nor an organic disease of the nervous 
system was manifested within the first post service year.  


CONCLUSIONS OF LAW

1.  A lumbosacral strain/sprain was incurred during the Veteran's 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active military service and neither 
arthritis nor an organic disease of the nervous system may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a current back disability as the 
result of an injury in service.  In August 2008, the Veteran 
testified at a Board Hearing before this Veterans Law Judge.  He 
reported that he worked in a warehouse during service.  He was 
loading radio sets on a pallet, when he fell and landed on his 
back.  He was on sick leave for 3 days before the doctors said he 
could go back to work.  However, his back continued to be sore.  
Following service, the Veteran worked as a coffee taster and did 
not heavy lifting.  He never played any sports.  Following 
service, he continued to have back symptoms, which were treated 
with chiropractic manipulation.  He felt that a 1994 automobile 
accident did not result in worsening of symptoms.  He mentioned 
that he was wearing seat belts at the time of the accident.  
Thereafter, he continued chiropractic care.  He discussed a 1954 
VA examination and contended that his back injury in service 
simply did not show up on the examination.  He noted that medical 
practices then were not what they are now.  In addition to other 
information, the Veteran affirmed that he currently continued to 
have back pain.  Similar information was provided to a Decision 
Review Officer (DRO) at the RO in November 2006.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A notice that fully complied with the requirements of the VCAA 
was sent to the Veteran in October 2008.  Thereafter, he was 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in November 2009.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  The October 2008 
letter also provided notice regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has complied with the notice requirements of VCAA and 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  These include the 
records of the Veteran's chiropractor, hospitalizations and 
surgeries, and private physician's notes.  The Veteran 
specifically asked that the records of his surgeon, J. F. R., 
M.D., be requested.  These records have been obtained.  The 
Veteran has had a VA examination and a medical opinion has been 
obtained.  He has also been afforded a hearing.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Discussion

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2009); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The service treatment records show the Veteran was hospitalized 
for pneumonia in March 1952.  One day, during that 
hospitalization, there was a complaint of back pain.  There were 
no abnormal back findings or diagnoses at that time.  

A service treatment record dated in August 1953 documents the 
Veteran's complaint of falling and injuring his hip.  There was 
found to be a bruised area over the left sacroiliac.  Heat 
treatment was recommended.  An X-ray study showed no evidence of 
a fracture.   Four days later, the Veteran reported pains 
developing at the left ilium area, which was reasonably caused by 
the injury.  Mobility of the left leg was restricted, with pain 
in that area.  Also, there was a tender spot in the area of the 
posterior 5th lumbar vertebra.  Medication was recommended.  In 
early September 1953, The Veteran continued to complain of 
weakness in his left leg.  Physical examination was negative 
except for tenderness over the left lumbar muscles.  Heat and 
medication were recommended.  The last note on the subject is 
dated in mid-September 1953 and indicates the Veteran was to 
check with a doctor for continued complains of the injured left 
hip.  

On examination for release from service, in January 1954, a 
physician reported the Veteran's spine and other musculoskeletal 
systems to be normal.  The was no mention of the back injury or 
any residuals.  

Following service, in February 1954, the Veteran promptly made a 
claim for the August 1953 back injury.  This supports his report 
that back symptoms continued to bother him since the August 1953 
injury.  He was afforded a VA examination, with an orthopedic 
evaluation, in February 1954.  He reported falling in service and 
injuring his back and left hip region.  He complained of pain and 
aching in both thighs and legs, and cramping in the legs.  At 
times, they went to sleep on him.  He could not ride in a car 
more than 4 hours at a time.  He also noted pain behind the left 
cheek and left hip.  He had a special orthopedic examination.  
The examiner noted a history of a fall and injury to the back and 
left hip.  The Veteran reported being confined to quarters for 
approximately 3 days.  He currently complained of aching pain and 
numbness in the back and legs accentuated by prolonged sitting.  
Examination disclosed no abnormality except for a complaint of 
pain in the gluteal muscles upon bending.  The diagnosis was 
disease, hip joint, back, not found.  

Arthritis and organic diseases of the nervous system may be 
presumed to have been incurred during active military service if 
they are manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, there is no 
documentation of either arthritis or an organic disease of the 
nervous system being manifested to the requisite degree within 
the year after the Veteran completed his active service.  

The next documentation of back complaints comes from the 
Veteran's private chiropractor, G. G. P., D.C.  The 
chiropractor's records show the Veteran was first seen in March 
1987 for a complaint of lower back pain.  That complaint began at 
home after lifting a case of ice and soft drinks.  The Veteran 
reported that he had similar pains in 1966 and that he had 
previous chiropractic treatment after lifting a bag of cement.  
He also had an automobile accident 4 years earlier without 
residuals.  He had never had direct trauma, just incidents of 
pain after lifting.  Notes reflect diagnoses of thoracic 
sprain/strain, lumbosacral sprain/strain, L5-S1 facet capsulitis, 
and left piriformis syndrome.  The notes show treatment and 
continued low back complaints.  Neck and thoracic spine 
complaints were also reported, as were other injuries.  In 
February 1996, the Veteran stepped off the back of a pick-up and 
had symptoms at L1-2 and L4-5.  In a letter to an insurer, in May 
1998, the chiropractor reported that the Veteran needed 
manipulation of the cervical, thoracic and lumbar areas of the 
spine.  Notes continued to reflect symptoms and treatment for the 
neck, upper back and lower back.  

In February 2004, the chiropractor wrote that he had reviewed the 
Veteran's medical records from 1953 and 1954.  It was reported 
that the Veteran began chiropractic care in 1954 and had seen 
several chiropractors since then.  The Veteran stated that he had 
experienced intermittent low back pain throughout the years since 
1954, with a severe low back pain episode in 1966.  The Veteran 
was first seen by the writer in March 1987.  At that time, the 
diagnoses were thoracic sprain/strain, lumbosacral sprain/strain, 
L5-S1 facet capsulitis, and left piriformis syndrome.  The 
chiropractor expressed the opinion that the condition was 
consistent with the subjective complaints in 1953 and the area of 
injury.  The chiropractor went on to report that the Veteran 
suffered a fall onto his buttocks, which possibly caused a 
lumbosacral strain/sprain injury in August 1953.  The Veteran's 
condition was consistent with left sciatic pain due to pain in 
the left areas of the buttock and lumbar spine, accompanied by 
radiation to the lateral hip.  It was noted that the August 1953 
report stated the Veteran experienced pain and tenderness at the 
left ilium and posterior fifth lumbar vertebrae.  The doctor went 
on to write that the Veteran apparently suffered a soft tissue 
injury as a result of the August 1953 trauma.  He explained that 
soft tissue supportive structures (e.g. muscles, tendons, 
ligaments) were permanently weakened.   Unlike bone that healed 
after a fracture and became stronger, soft tissue damage became 
weaker, less elastic and more sensitive.  Therefore, the Veteran 
would more likely experience flare-ups of pain or spasms in the 
lumbosacral regions periodically.  

VA clinical notes reflect an initial visit in May 2004.  On that 
and subsequent visits physical problems, other than his back, 
were discussed.  In September 2006, the Veteran reported that he 
had back surgery, 4 months earlier, for a chronic herniated disc.  
Subsequent VA clinical notes addressed other health issues.  

Records from a private surgeon, J. F. R., M.D. include the report 
of a March 2006 magnetic resonance imaging (MRI) study.  The 
diagnoses were spinal stenosis at the L3-L4 and L4-L5 levels, 
greatest at the L3-L4 level; left paracentral disc extrusion at 
the L3-L4 level accentuating the spinal stenosis; osteoarthritic 
change involving the facets from L3-4 through L5-S1; broad based 
bulge at L2-L3 with central annular tear; broad based disc bulge 
at L4-L5 which caused inferior foraminal narrowing; and a kidney 
cyst.  The study noted that the L5-S1 level was unremarkable.  

In May 2006, Dr. J. F. R. surgically treated the Veteran with a 
left L3-4 microlumbar diskectomy.  There was noted to be a very 
large chronic herniated disk.  The diagnosis was left L3-4 
herniated nucleus pulposus.  The records reflect subsequent 
follow-up, thought January 2009, by R. W. I., M.D.  Neither the 
records of Dr. J. F. R., nor those of Dr. R. W. I. link the 
Veteran's back disorder to the injury in service.  

The Veteran continued to see the private chiropractor, with the 
most recent note, in December 2008, reflecting sacroiliac joint 
symptoms.  

The Veteran had a VA spine examination in June 2009.  The claims 
folder was reviewed.  The Veteran's military and post service 
history, including employment and medical history, was discussed.  
The Veteran reported incapacitating episodes 4 to 5 times a 
month, lasting 2 days until he saw his chiropractor.  Symptoms 
were pain, stiffness, weakness and incapacitation.  He denied 
fatigability, lack of endurance, bladder or bowel complaints.  He 
stated that he had pain across his lower back and it felt sore.  
It occurred on stooping.  It felt like it was going into the 
right leg on occasion and he occasionally experienced foot drop.  
He placed the pain at 4 to 5 on a scale of 1 to 10.  Frequency 
was once per month duration was 3 to 4 days until he sought 
treatment from a chiropractor.  The pain was located in the low 
back beneath the belt line, radiating into both buttocks and 
occasionally causing cramping in his legs.  Flare-ups were at 7 
on a scale of 1 to10, with a frequency of twice per month and 1 
to 2 days in duration.  It was aggravated by doing chores around 
the house and alleviated by chiropractic treatment.  

Examination disclosed an erect posture and mildly antalgic gait.  
There was no gross deformity or scoliosis.  There was no motor 
apraxia.  The Romberg sign was positive.  Pronator drift was 
negative.  Finger-to-nose movement was intact.  Here were no 
tremors, fasciculations, spasticity, or rigidity.  Deep tendon 
reflexes were equal bilaterally at 1+/4 in the upper extremities 
and patellar tendon and absent in the Achilles tendon.  There was 
no atrophy, hypertrophy or loss of tone.  Strength testing was 
5/5 and equal bilaterally.  The Veteran could toe and heel walk 
but was unable to heel-to-toe walk.  There was normal and 
bilaterally equal sensation to pinprick and light touch.  The 
ranges of spine motion were measured and considered to be 
consistent with the baseline for the individual.  Straight leg 
raising was negative.  There was no painful motion, tenderness, 
spasms, edema, fatigability, lack of endurance, weakness or 
instability except as noted.  

X-ray studies revealed mild disc narrowing and spurring from L1 
to L4.  There was prominent disc narrowing with calcification of 
the L5-S1 disc.  Facet sclerosis was present at L4-S1.  The 
sacroiliac joints were intact.  The impression was multi level 
degenerative disc disease.  

The examination concluded with a diagnosis of degenerative disk 
disease, lumbar spine, status post microdiskectomy; minimal 
functional impairment.  The examiner expressed the opinion that 
in light of the normal orthopedic evaluation in 1954 and the lack 
of supporting documentation for a service related condition for 
almost 33 years following service, in the examiner's opinion, the 
Veteran's degenerative disk disease of the lumbar spine, status 
post microdiscectomy, was less likely as not caused by or related 
to or worsened beyond natural progression by his military 
service.  

Conclusion

There is no dispute that the Veteran had a back injury in 
service.  He reports that he has had back symptoms ever since 
that injury.  As a lay witness, he is competent to describe what 
he has experienced.  38 C.F.R. § 3.159(a) (2009).  Thus, his 
report of a continuity of symptoms is evidence we cannot simply 
disregard.  The Board must determine the credibility of the 
Veteran's report of continuing symptoms.  One factor in favor of 
a continuity of symptoms is the fact that the Veteran made a 
claim for continuing back symptoms shortly after service.  The 
examiner found no objective evidence of a back disorder, although 
he did document the Veteran's complaints and, particularly, his 
complaint of pain in the gluteal muscles on bending.  We find it 
significant that, many years later, the Veteran's complaints 
still involved the gluteal muscles or buttocks.  It is also 
significant that the VA examiner in 1954 did not say the Veteran 
did not have any back disorder, but merely reported that disease 
of the hip joint or back was not found.  Thus, it does not appear 
that the 1954 VA examination could actually rule out a continuing 
soft tissue injury.  Many years later, the Veteran's chiropractor 
explained that a soft tissue injury could be expected to be 
chronic and diagnosed a soft tissue injury, which he related to 
the Veteran's military service.  

The Board has carefully weighed the sworn testimony of the 
Veteran at his hearing, as well as other statements he has 
provided.  In light of the injury in service, the documentation 
of complaints shortly after service, and the opinion of the 
chiropractor, we find the Veteran's report of continuing back 
symptoms to be credible.  The chiropractor diagnosed a 
lumbosacral strain/sprain and related it to the Veteran's injury 
during active service.  There is no medical opinion to the 
contrary.  That is, there is no medical opinion that the Veteran 
does not have a lumbosacral strain/sprain; and, there is no 
medical opinion that the lumbosacral strain/sprain is not related 
to service.  Therefore, giving the Veteran the benefit of the 
doubt, the weight of the evidence on this point establishes that 
the Veteran has a lumbosacral strain/sprain as the result of an 
injury in service.  Consequently, service-connection for a 
lumbosacral strain/sprain will be granted.  

When the chiropractor provided an opinion, in 2004, he wrote that 
the Veteran began seeing him in 1987, approximately 17 years 
earlier.  At no time, in the chiropractors clinical notes for 
that period, or in the 2004 letter in support of the claim did 
the chiropractor identify any disc pathology.  Neither his 2004 
opinion letter, nor his clinical notes before or after the 
letter, link the Veteran's disc pathology to the injury in 
service.  It appears that all relevant records have been 
obtained.  Yet, there is nothing in the records surrounding the 
2006 disc surgery, or the private clinical records, or the VA 
clinical records, that would link the disc disorder to service.  
There is only one medical opinion on point and that is from the 
June 2009 VA spine examination.  There, the examiner explained 
that in light of the normal orthopedic evaluation in 1954 and the 
lack of supporting documentation for a service related condition 
for almost 33 years following service, it was not likely that the 
Veteran's degenerative disk disease of the lumbar spine was 
caused by or related to service.  Because the only opinion on the 
disc disorder is against service-connection, the Board finds that 
the preponderance of evidence is against service-connection for 
degenerative disc disease of the lumbar spine.  As the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt doctrine is not applicable and, 
as to the disc disorder, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service-connection for a lumbosacral strain/sprain is granted.  

Service-connection for degenerative disc disease of the lumbar 
spine is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


